t c memo united_states tax_court margaret m merker petitioner v commissioner of internal revenue respondent docket no filed date margaret m merker pro_se marjory a gilbert for respondent memorandum findings_of_fact and opinion powell special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner's federal income taxes for the taxable years and in the amounts of dollar_figure and dollar_figure respectively respondent also determined additions to tax pursuant to sec_6651 in the respective amounts of dollar_figure and dollar_figure petitioner resided in chicago illinois at the time she filed her petition after concessions the primary issue is whether amounts received by petitioner as a disability retirement annuity under the federal employees' retirement_system fers are excludable from gross_income for the years in issue findings_of_fact petitioner worked in a distribution center for the u s postal service postal service from date to date as a result of the inhalation of dust emanating from the postal machines petitioner developed severe asthma or occupational respondent concedes that for the taxable years and petitioner is not liable for the additions to tax under sec_6651 due to petitioner's reliance on the erroneous advice of the u s office of personnel management discussed infra petitioner is entitled to credits for the permanently_and_totally_disabled pursuant to sec_22 in the amounts of dollar_figure and dollar_figure respectively and if the fers disability retirement annuity is not subject_to federal_income_tax petitioner was not required to file federal_income_tax returns petitioner concedes that the interest and dividends described in the notice_of_deficiency constitute taxable_income congress created the federal employees' retirement_system the successor to the civil service retirement_system with the enactment of the federal employees' retirement_system act of publaw_99_335 100_stat_514 codified as amended pincite u s c secs disease to compound petitioner's medical problems petitioner was injured when she fell while on the job petitioner has severe arthritis has had one knee replaced and as of the date of trial was scheduled for surgery to replace her other knee these maladies have left petitioner completely and permanently disabled in date at the age of petitioner retired from the postal service due to her disability petitioner subsequently began receiving a fers disability retirement annuity disability annuity petitioner received disability annuity payments during and in the amounts of dollar_figure and dollar_figure respectively petitioner was told by the u s office of personnel management opm that her disability annuity was not subject_to federal_income_tax no federal_income_tax was withheld from the payments as a result of the advice from opm petitioner did not file federal_income_tax returns for the taxable years or respondent issued a notice_of_deficiency for the taxable years and in the notice_of_deficiency respondent determined that petitioner failed to report the disability annuity payments as well as interest and dividend income in the amounts of dollar_figure and dollar_figure respectively as gross_income for the taxable years and as of the date of trial no notice_of_deficiency had been issued to petitioner for the taxable_year opinion petitioner's brief does not directly address the taxability of the disability annuity but rather expresses petitioner's frustration and anger at the u s government her various statements requests and arguments reflect these feelings this court is a court of limited jurisdiction see sec_7442 60_tc_977 our jurisdiction to redetermine a deficiency is dependent on the issuance of a valid notice_of_deficiency sec_6213 rule a 106_tc_430 97_tc_437 our jurisdiction does not extend to settling employment disputes with various departments and agencies of the united_states see sec_7442 steines v commissioner tcmemo_1991_588 affd without published opinion 12_f3d_1101 7th cir the issue over which we have jurisdiction is whether petitioner's fers disability annuity payments or any portion thereof are excludable from gross_income sec_61 defines gross_income broadly as all income from whatever source derived the supreme court has given a liberal construction to this broad phraseology in recognition of petitioner's petition also sought to bring her taxable_year before the court since no notice_of_deficiency has been issued for petitioner's taxable_year we lack jurisdiction over petitioner's taxable_year 106_tc_430 the intention of congress to tax all gains except those specifically exempted 348_us_426 exclusions from income are matters of legislative grace and are construed narrowly commissioner v schleier u s ___ 115_sct_2159 966_f2d_668 fed cir a taxpayer seeking a deduction or exclusion must be able to point to an applicable statute and show that he comes within its terms 292_us_435 commissioner v schleier supra generally sec_72 excludes from gross_income any amount_received_as_an_annuity under an annuity endowment or life_insurance_contract to the extent such an amount is attributable to the taxpayer's investment_in_the_contract sec_1_72-15 income_tax regs provides that as a general_rule sec_72 does not apply to any amount received as an accident or health benefit sec_104 excludes from gross_income any amounts described in paragraphs through of that section paragraphs and of sec_104 are on their face inapplicable to the facts before us and we focus our attention on the remaining paragraphs in addition sec_105 sec_104 applies to taxpayers that have served in the armed_forces or certain other organizations with which petitioner continued includes in gross_income certain amounts received under accident and health_plans sec_104 sec_104 excludes from gross_income amounts received under workmen's_compensation acts as compensation_for personal injuries or sickness to meet the definition of workmen's_compensation acts for purposes of sec_104 the statute in issue must require as a precondition to eligibility for benefits that the injury be incurred in the course of employment 804_f2d_553 9th cir affg 82_tc_630 78_tc_864 affd per curiam 709_f2d_1206 8th cir the relevant inquiry is into the nature of the statute pursuant to which the payment is made and not the source of the particular taxpayer's injury 806_fsupp_932 n d ala affd per curiam 3_f3d_389 11th cir thus if the statute does not qualify the fact that the taxpayer's injury was in fact work related is irrelevant id eligibility for disability retirement benefits under fers is dependent on completion of months of creditable civilian continued has had no affiliation sec_104 applies to victims of terrorist attacks petitioner does not purport to be the victim of a terrorist attack service and a determination of disability u s c sec a a disability is defined in u s c sec a b which provides for purposes of this subsection an employee shall be considered disabled only if the employee is found by the office opm to be unable because of disease or injury to render useful and efficient service in the employee's position under this statute a taxpayer's disability and thus eligibility for benefits depends upon the ability to perform the tasks required by the employment not the place of injury petitioner's disability annuity payments were made pursuant to u s c section a because that section does not distinguish between injuries occurring on the job or elsewhere sec_104 does not exclude the disability annuity payments received by petitioner from gross_income see haar v commissioner supra pincite holding that similar wording in u s c sec relating to the civil service retirement_system did not distinguish between injuries occurring on and off the job sec_104 sec_104 excludes from gross_income the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal u s c sec was repealed by the omnibus budget reconciliation act of publaw_96_499 tit iv sec_403 94_stat_2606 cf u s c sec injuries or sickness the term 'damages received whether by suit or agreement ' means an amount received other than workmen's_compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs thus the exclusion must derive from some sort of tort claim against the payor 900_f2d_655 3d cir affg in part and revg in part on other grounds 92_tc_510 the federal employees' compensation act provides compensation to federal employees for work-related injuries u s c secs the liability of the united_states or any instrumentality thereof in or under any judicial proceeding civil_action workmen's_compensation statute or federal tort liability statute is expressly limited to the relief provided in the federal employees' compensation act u s c sec c petitioner however received her disability annuity under u s c secs since the exclusive legal remedy for redress of petitioner's tort claims against the federal government resulting from on the job injuries is contained in the federal employees' compensation act it is axiomatic that petitioner's disability annuity received under a different set of statutes must have been received for a different purpose see flaherty v commissioner tcmemo_1987_61 holding that an internal_revenue_service employee's disability retirement annuity payments received under the civil service retirement_system were not excludable under sec_104 because the payments were intended to provide for the physical and mental well-being of the employee and were not damages from the settlement or prosecution of a legal suit see also federal employees' retirement_system act of publaw_99_335 sec 100a 100_stat_516 listing the purposes of fers none of which include compensation_for tort type claims thus sec_104 does not apply here sec_104 and sec_105 sec_104 excludes from gross_income amounts received by an employee through accident_or_health_insurance for personal injuries or sickness except to the extent such amounts are a attributable to contributions made by the employer which were not includable in the gross_income of the employee or b paid_by the employer sec_105 is essentially the mirror image of sec_104 and subject_to two exceptions includes in the gross_income of an employee amounts received through accident_or_health_insurance for personal injuries or sickness to the extent such amounts are a attributable to contributions by the employer which were not includable in the gross_income of the employee or b are paid_by the employer sec_105 provides an exclusion for amounts paid_by an employer to the taxpayer to reimburse the taxpayer for expenses for medical_care medical expense reimbursements are not at issue in this case so the exception in sec_105 does not apply sec_105 excludes from gross_income amounts paid_by an employer to the extent such amounts constitute payment for the permanent loss or loss of use of a member or function of the body or the permanent disfigurement of the taxpayer and are computed with reference to the nature of the injury without regard to the period the employee is absent from work however sec_105 applies to exclude payments from gross_income only if the plan or contract under which such payments are made varies the amount of the payments according to the type and severity of the injury suffered by the employee 829_f2d_506 4th cir 814_f2d_1304 9th cir affg en_banc tcmemo_1985_25 former sec_105 provided a limited exclusion_from_gross_income for amounts received in lieu of wages prior to attaining age by completely disabled persons retired on disability sec_105 was repealed by sec_122 of the social_security amendments of publaw_98_21 97_stat_87 and replaced with a credit for the permanently_and_totally_disabled for years beginning after date provided in sec_37 sec_37 was subsequently renumbered as sec_22 deficit_reduction_act_of_1984 publaw_98_369 98_stat_484 respondent has conceded that petitioner is entitled to a credit under sec_22 for the years in issue see supra note under fers the computation of disability retirement annuity payments does not vary with the nature of the injury all employees considered disabled receive benefits under a single formula based on the employee's average pay u s c secs and accordingly petitioner is not entitled to exclude the disability annuity payments under sec_105 see beisler v commissioner supra pincite thus we are left to consider the possibility of exclusion under sec_104 or sec_72 to grant petitioner relief from taxation under either sec_104 or sec_72 it is necessary to determine the amount of the disability annuity payments attributable to petitioner's contributions toward the disability annuity as well as the percentage of the overall contributions that this constitutes while petitioner's participation in fers may require after-tax contributions there is no evidence of the amount of her after-tax fers contributions see u s c sec a and accordingly we are unable to grant petitioner any relief under either sec_104 or sec_72 petitioner claims that she is being persecuted for the government's mistake in legal terms this amounts to an argument that respondent should be equitably estopped from we need not decide therefore any questions concerning the interrelationship or applicability of these two sections to the disability annuity received by petitioner assessing the deficiencies against petitioner because opm provided petitioner with erroneous advice concerning the taxability of her disability annuity payments even if we assume that equitable_estoppel can operate against the government in some circumstances there is no basis for applying the concept here cf opm v richmond 496_us_414 the traditional elements of estoppel are misrepresentation by the party against whom estoppel is asserted reasonable reliance on that misrepresentation by the party asserting estoppel and detriment to the party asserting estoppel 467_us_51 965_f2d_413 7th cir both the heckler and kennedy cases discussed the detriment requirement in heckler v community health services supra the supreme court described the detriment suffered as the inability to retain money medicare reimbursements that should never have been received in the first place the supreme court stated this is not a case in which a party has lost any legal right either vested or contingent or suffered any adverse change in its status here the party lost no rights but merely was induced to do something which could be corrected at a later time there is no doubt that the party will be adversely affected by the government's recoupment of the funds that it has already spent it will surely have to curtail its operations and may even be forced to seek relief from its debts through bankruptcy the party may need an extended period of repayment or other modifications in the recoupment process if it is to continue to operate but questions concerning the government's method of enforcing collection are not before us the question is whether the government has entirely forfeited its right to the money id pincite fn refs omitted in kennedy v united_states supra the court_of_appeals for the seventh circuit held that the underpayment of taxes lawfully owing did not constitute a detriment relying on heckler v community health services supra the court_of_appeals for the seventh circuit stated that we do not believe the estoppel doctrine should be used against the government when the estoppel claimant's detriment is the loss of a windfall that could have never been statutorily effectuated kennedy v united_states supra pincite see also 92_tc_206 accordingly petitioner is not entitled to relief under the equitable_estoppel doctrine petitioner also demands a jury trial in 576_f2d_70 5th cir affg tcmemo_1977_220 the court_of_appeals for the fifth circuit answered this demand by stating that the seventh amendment preserves the right to jury trial in suits at common_law since there was no right of action at common_law against a sovereign enforceable by jury trial or otherwise there is no constitutional right to a jury trial in a suit against the united_states thus there is a right to a jury trial in actions against the united_states only if a statute so provides congress has not so provided when the taxpayer elects not to pay the assessment and sue for a redetermination in the tax_court for a taxpayer to obtain a trial by jury he must pay the tax allegedly owed and sue for a refund in united_states district_court the law is therefore clear that a taxpayer who elects to bring his suit in the tax_court has no right statutory or constitutional to a trial by jury citations omitted finally in passing petitioner has mentioned that she incurred significant medical_expenses sec_213 subject_to certain limitations allows taxpayers a deduction for medical_expenses that are not_compensated_for_by_insurance_or_otherwise however petitioner has not introduced any evidence to establish the amount of her medical_expenses for the years in issue accordingly we are unable to grant petitioner any relief from the determined deficiencies in the form of a deduction for medical_expenses we conclude that except as provided in respondent's concessions petitioner is not entitled to any relief from the determined deficiencies we reach this decision with some reluctance but note as did the supreme court in 332_us_380 that the circumstances of this case tempt one to read the regulations and statutes with charitable laxity but not even the temptations of a hard case can elude the clear meaning of the regulations and statutes to reflect the foregoing decision will be entered under rule
